DETAILED ACTION
Response to Amendment
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is responsive to the RCE application filed 08/21/2020. The application, which is a continuation of application 12/706,721 filed 2/17/2010, claims foreign priority to Israeli application 198717 filed 5/12/2009.
Claims 19 and 30 have been amended and no claims have been added and/or canceled.
In light of applicant amendment, previous claim rejections under 35 USC 112 with respect to claims 19, 21-30, 32-40 and the Double Patenting rejection have been withdrawn.
Claims 19, 21-30, and 32-40 are pending with claims 19 and 30 as independent claims.
This action is made Non-Final. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19, 21-28, 30, and 32-39 are rejected under pre-AIA  35 U.S.C. 102(b) based upon being anticipated by Harboe et al. (US 2008/0091721, published April 17, 2008, hereinafter as Harboe) in view of Norton et al. (US 2006/0064733, pub. Mar. 23, 2006, hereinafter as Norton).

As per claim 19, a method comprising:
providing a video presentation comprising a plurality of predefined paths corresponding to different versions of a video, each predefined path comprising a plurality of seamlessly joined video segments, wherein a first one of the video segments comprises a decision period; (Harboe discloses in [0019-0025, 0050-0055] “the user of a media player may instruct the player to start playing a particular play tree. The first media file in the tree (the root node) starts playing. While it plays, the player displays its child nodes and allows the user to indicate which one media selection (e.g. song, video, TV show, etc.) to play next. If the user has not made a choice by the time the file finishes playing, the system may continue to wait or choose one of the options according to some internal rule (e.g., at random, always a default option, always the same as the last choice made by the user…The playlist may branch out to create multiple possible paths through media not only in a very restricted domain, but for an arbitrary library of content”. EX.: The predefined paths may be predefined branches from root song node/segment and/or video node segment to finishing/end segment, wherein each sequence of selected segments may represent a version of the video presentation. In a video presentation or play tree of media content such as audio or video, song “Drive My Car” represents a root node and songs numbered a, b, c, and d each represents predefined branch or path comprises plurality of songs or video segments through other branches as illustrated in display 830 such that song #a in display 820 has new branches a, b, c, and d in display 830. Duration of play of the song or video node/segment, e.g. during playback of the “Beatles-Drive My Car”, in display 820 or playback of the “Rolling Stones-Jumpin’ Jack Flash”, may represent a decision period for a user to select next song or video segment to play next. See figs. 7 and 8)
during playback of a first one of the versions of the video during a first time period: (the limitation may be interpreted as during playback of a sequence of segments as one version of the video presentation. During the playback of the segment sequence “Drive My Car”, “Jumpin’ Jack Flash”, and/or “Tangled up in Blue” as the first one of the versions of a media presentation, wherein during the playback of the song represents a first time period for selecting, from presented options a-d, next song/video to be played)
during playback of the first video segment and within the decision period, providing a visual representation of a first set of options, each option in the first set of options being associated with a different video segment in a first subset of the video segments, each different video segment in the first subset of video segments corresponding to a different one of the predefined paths; (Harboe discloses in [0019-0025, 0050-0055] as illustrated by “820” in figs. 8, during the playback of the song “Drive My Car”, a visual representation of set of options a-d is displayed. In in fig. 8, “820” illustrates option “a” as a selected option and “830” illustrates that option “a” is associated with a second/new different options a-d, wherein each option may be 
receiving a first decision selecting one of the options in the first set of options; (Harboe discloses in [0019-0025, 0050-0055] fig. 8, in “820”, option “a” is selected by highlighting the option from options a-d). 
Harboe discloses during playback of a second one of the versions of the video during a second time period, later than the first time period, (Harboe discloses in [0019-0025, 0050-0055] “during playback of a second one of the versions…during a second time period” may be interpreted as during the playback of different sequence of song/video segments). Harboe further discloses the decision period of the first video segment (Harboe discloses in [0019-0025, 0050-0055] “if the user is listening to "Drive My Car" and chooses "Jumpin' Jack Flash" as the next song, the play tree generator module 130 will present the options "White Rabbit," "Pretty Vacant," "Tangled up in Blue," and "Suffragette City."…the play tree 810 selections move from "Drive My Car" to "Jumpin' Jack Flash" to "Tangled up in Blue," for example. The user media player device 110 interface display 820 will then change to reflect the new branch in the play tree 810 as illustrated in the user media player device 110 interface display 830.” Ex.: The claimed decision period is interpreted as the entire period during which the song “Drive My Car” is playing such that display “830” may be expressly disclose upon reaching the decision period of the first video segment. However, Norton, in an analogous art, discloses ([0023-0025] “a first segment of a digital audiovisual work is played. Upon reaching a decision point associated with the first segment, one or more decision selection icons are displayed in association with the first segment. The icons correspond to different branches in a story represented by the digital audiovisual work. User input representing a selection of one of the icons is received. One of a plurality of other segments of the digital audiovisual work is played, based on the user input. If no user input is received during a decision time period prior to an end of the first segment, automatically selecting one of the other segments and displaying the selected other segment.” EX.: the set of options may be presented near the end of the playback of the segment). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Harboe by the teaching of Norton by implementing decision tree on video segments that provide viewers and consumers of audiovisual works a greater opportunity to interact with a story. To notify the user that an end for selecting next segment is approaching, “an amount of decision time remaining is displayed.” Norton [0027 and Background].
Harboe further discloses modifying the first set of options, based on the first decision selecting one of the options in the first set of options, to create a different second set of options, (Harboe discloses in [0019-0025, 0050-0055] “if the user is listening to "Drive My Car" and chooses “Jumpin' Jack Flash” as the next song in first decision selection, the play tree generator module 
the second set of options comprises at least one option included in the first set of options and at least one option not included in the first set of options (Harboe discloses in ([0037, 0040, 0050-0055] “if the current song is Rock, the branches might represent Rock (cont'd), Jazz, Pop, and Classical. Alternatively, they might represent "your favorite music", "music you haven't heard in a while", "your recent music" and "music you haven't listened to yet," for example Depending on which one the user chooses, the user media player device 110 will play that kind of music. For example, one of the branches for selection may be configured to always continue with the same type of music as is currently playing… Each of these choices will lead to different options at the next step. As shown in FIG. 7, the options are assigned different categories according to different types of music, for example… the play tree generator module 130 displays at least a portion of the graph to the user. In this manner, the play tree generator module 130 may display the entire graph structure to the user or only a part… the play tree has a constant branching factor of four. In general, the number of options may differ from node to node. A node may have no successors (in which case play stops after it has been played), one single EX.: the play tree generator module 130 may display the entire graph structure as a set of options for selecting the segment to be played next. The teaching of Harboe indicates that if the user while listening to segment “Shiver”, for example, the play tree generator module 130 may present the entire graph structure as set of options, which indicates that the set of options may include at least one option from the first set of option and new option not in the first set of options)
providing a visual representation of the different second set of options, each option in the second set of options being associated with a different video segment in a second subset of the video segments, each different video segment in the second subset of video segments corresponding to a different one of the predefined paths; (Harboe discloses in [0036-0039 and 0051] “a simple technique could be stated informally as " play my favorite songs (the ones the user played most frequently), but not ones that have been played recently." By varying the degree of skew in favor of more frequent files, or the degree of skew against recently played files, the playlist may also vary.” The random selection indicated above may indicate the variation of the segment selections such that the segment selections played in the first version playback of the video may change when playing the second segment selections of the second version of the video because the exact segment selections would be “played recently”) 
receiving a second decision selecting one of the options in the second set of options, the selected option in the second set of options being associated with a next video segment to play following the first video segment; (the teaching of Harboe and Norton above would indicate the options to select the next audio or audiovisual segments may change the content of the segment or update the content such that the viewer may see or listen to at least mix of new and recent segments as a second version of the video) and
seamlessly presenting the next video segment following the first video segment; (Harboe discloses in [0019-0025, 0050-0055] the selected child node may be queued to play next as illustrated in fig. 8 such that the selected #a child note in display 820 is playing in display 830. The term “seamlessly” may be interpreted as smooth continuous transitioning from the first song or video segment to the second selected song or video segment. Harboe does not explicitly disclose “seamlessly” but discloses that the selected song or video segment would “play next” after the conclusion of the currently playing song or video segment in the in-generation playlist).

As per claims 21 and 32, the rejection of the method of claim 19 is incorporated and further wherein at least one of the seamlessly joined video segments is included in two or more of the predefined paths; (Harboe does not explicitly disclose different scenes. however, Harboe discloses in [0020] that the invention may be implemented with video or TV show. Accordingly, the segments may be different scenes from two or more branch paths in similar implementation on the songs).

As per claims 22 and 33, the rejection of the method of claim 19 is incorporated and further wherein the decision period comprises a portion of playback time of the first video segment; (Harboe discloses in [0019-0025, 0050-0055] the decision period may be the duration of the playback of the root node).

As per claims 23 and 34, the rejection of the method of claim 22 is incorporated and further wherein the decision period comprises a predefined start time and a predefined end time within the playback time of the first video segment; (Harboe discloses in [0019-0025, 0050-0055] “If the user has not made a choice by the time the file finishes playing, the system may continue to wait or choose one of the options according to some internal rule (e.g., at random, always a default option, always the same as the last choice made by the user, using a more sophisticated algorithm, etc.).” the start time when the root node starts playing and end time may be the finish playing of the root node segment).

As per claims 24 and 35, the rejection of the method of claim 19 is incorporated and further wherein the decision is one of received from a user and automatically determined; (Harboe discloses in [0019-0025, 0050-0055] there is a default option, which the media player would automatically selects to play next default song or video segment if the user has not made a choice by the conclusion of the root node playback).

presenting each of the video segments in a particular one of the predefined paths to provide a seamless version of the video; (Harboe discloses in [0019-0025, 0050-0055] “The play tree data structure may be generated in such a way that proceeding down different paths in the tree corresponds to playlists with different characteristics, and so the user can control the direction the media mix takes by choosing the direction to take at each branch of the tree.” The “seamless version of the video” may be as interpreted as video playlist comprising different video segments and the generation of playlist by proceeding down different paths would provide a video playlist).

As per claims 26 and 37, the rejection of the method of claim 19 is incorporated and further comprising providing, during playback of the first video segment and within the decision period, visual representations of one or more of the video segments in the subset; (Harboe discloses in [0019-0025, 0050-0055] list a-d may be video segments in the subset presented in response to selection of the root node in the previous list a-d selection by the user as illustrated in display 830).

As per claims 27 and 38, the rejection of the method of claim 26 is incorporated and further comprising removing from display one or more of the visual representations following an end of the decision period; (Harboe discloses in [0019-0025, 0050-0055] the list a-d in display 820 have been removed and replaced by new list a-d in 

As per claims 28 and 39, the rejection of the method of claim 19 is incorporated and further comprising storing decisions made by a user at a plurality of decision points during playback of the video presentation; (Harboe discloses in [0006, 0019-0025, and 0050-0055] “storing the user's selection in a media content database, and generating a tree of media files based on the user's previous selections and displaying the tree to the user”).

As per claim 30, a system comprising:
at least one memory for storing computer-executable instructions; (Harboe [0030] “Processor 320 may include at least one conventional processor or microprocessor that interprets and executes instructions. Memory 330 may be a random access memory (RAM) or another type of dynamic storage device that stores information and instructions for execution by processor 320.”) and
at least one processor for executing the instructions stored on the at least one memory, wherein execution of the instructions programs the at least one processor to perform operations comprising:
providing a video presentation comprising a plurality of predefined paths corresponding to different versions of a video, each predefined path comprising a plurality of seamlessly joined video segments, wherein a first one of the video segments comprises a decision period; (rejected based on rationale of rejection of claim 1)

during playback of a first one of the versions of the video during a first time period:
during playback of the first video segment and within the decision period, providing a visual representation of a first set of options, each option in the first set of options being associated with a different video segment in a first subset of the video segments, each different video segment in the first subset of video segments corresponding to a different one of the predefined paths; (rejected based on rationale of rejection of claim 1) and
receiving a first decision selecting one of the options in the first set of options; (rejected based on rationale of rejection of claim 1) and
during playback of a second one of the versions of the video during a second time period, later than the first time period, upon reaching the decision period of the first video segment:
modifying the first set of options, based on the first decision selecting one of the options in the first set of options, to create a different second set of options, the second set of options comprises at least one option included in the first set of options and at least one option not included in the first set of options; (rejected based on rationale of rejection of claim 1)
providing a visual representation of the different second set of options, each option in the second set of options being associated with a different video segment in a second subset of the video segments, each different video segment in the second subset of video segments corresponding to different one of predefined path; (rejected based on rationale of rejection of claim 1)
receiving a second decision selecting one of the options in the second set of options, the selected option in the second set of options being associated with a next video segment to play following the first video segment; (rejected based on rationale of rejection of claim 1) and
seamlessly presenting the next video segment following the first video segment; (rejected based on rationale of rejection of claim 1).

Claims 29 and 40 are rejected under pre-AIA  35 U.S.C. 102(b) based upon being anticipated by Harboe et al. (US 2008/0091721, published April 17, 2008, hereinafter as Harboe) in view of Norton et al. (US 2006/0064733, pub. Mar. 23, 2006, hereinafter as Norton) in view of Marko (US 2009/0320075, filed June 19, 2008).

As per claims 29 and 40, the rejection of the method of claim 28 is incorporated and further comprising making available the stored decisions of the user to other users; (Harboe does not explicitly disclose sharing generated playlist with other users. However, Marko, in an analogous art, discloses in [0068] “Users have the options of entering favorite song/segment and/or channel information via the user interface 22 on 

Response to Arguments
Applicant's arguments filed 11/21/2018 have been fully considered but they are not persuasive.
Argument: applicant’s argument may be based on amendment to the claimed invention.
Response: the prior art in record appears to comprise rejections to the amendment as detailed above. Harboe is now remapped in combination with Norton to teach the applicant’s argued limitations. Examiner respectfully directs the applicant to the detailed rejections above for a full explanation of how the remapped reference teaches the limitations.

Conclusion
THIS ACTION IS MADE NONFINAL.   
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 10 am to 7 pm Mon-Fri. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AHAMED I NAZAR/
Examiner, Art Unit 2178
04/09/2021

/SHAHID K KHAN/Examiner, Art Unit 2178